      Case 4:20-cv-03130 Document 1 Filed on 09/08/20 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ENERGY ADVISORS GROUP INC.                        §
                                                  §
                                                  §
V.                                                §   CIVIL ACTION NO. _________________
                                                  §      (Harris County Cause # 2020-45832/Court: 133)
SAMSON OIL AND GAS LTD and                        §
SAMSON OIL AND GAS USA INC.                       §

                                   NOTICE OF REMOVAL

       Defendants, Samson Oil and Gas Ltd and Samson Oil and Gas USA Inc. (collectively

“Samson Oil”), by counsel, remove this civil action from the District Court of Harris County,

Texas to the United States District Court for the Southern District of Texas pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446. As more fully explained herein, removal is proper because this Court

has subject matter jurisdiction over this action under 28 U.S.C. §1332, and all of the other

requirements of removal have been satisfied. The grounds for removal are as follows:

       1.      This action originally commenced in the District Court of Harris County, Texas on

or about July 31, 2020, and is now pending in that court. Pursuant to LR81, all papers and matters

filed in the state court are attached hereto as Exhibit A. Specifically, the Harris County District

Court’s Detail Report is attached as Exhibit A-1. “Plaintiff’s Original Petition” is attached as

Exhibit A-2, service on Defendant, Samson Oil and Gas Ltd (“Samson, Ltd.”), is attached as

Exhibit A-3, service on Defendant, Samson Oil and Gas USA Inc. (“Samson USA”), is attached

as Exhibit A-4, and the state court’s Docket Sheet is attached as Exhibit A-5. A list of all counsel

of record is attached as Exhibit B. The index to Defendants’ Notice of Removal being filed is

attached as Exhibit C.
      Case 4:20-cv-03130 Document 1 Filed on 09/08/20 in TXSD Page 2 of 4




       2.      Defendant Samson Ltd. was served via the Texas Secretary of State’s Office on

August 7, 2020. Defendant Samson USA was served via CT Corporation on August 6, 2020.

       3.      This Notice of Removal is timely under 28 USC §1446(b) because the same was

filed within thirty (30) days after receipt of the initial pleading setting forth the claim for relief

upon which the proceeding is based. Further, this Notice of Removal is filed within one year of

the commencement of this action.

       4.      A Notice of Filing of Notice of Removal will be filed promptly with the District

Clerk of the District Court of Harris County, Texas.

       5.      A copy of the Notice of Filing Notice of Removal will also be served upon counsel

for the Plaintiff, together with a copy of this Notice of Removal, contemporaneously with filing

the same with the District Clerk of the District Court of Harris County, Texas.

       6.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1332, as there is complete

diversity of citizenship between the parties. Plaintiff, Energy Advisors Group Inc. (“EAG”), is a

Texas corporation with its principal place of business in Harris County, Texas. Defendant Samson

Ltd. is a foreign corporation incorporated in Australia with its principal place of business in the

City and County of Denver, Colorado. Defendant Samson USA is a Colorado corporation with its

principal place of business in the City and County of Denver, Colorado. Neither Defendant

maintains an office in the State of Texas. For purposes of diversity jurisdiction, a corporation is a

citizen of every state in which it has been incorporated and the state where it has its principal place

of business. 28 U.S.C. §1332(c); Tewari De-Ox Sys., Inc. v. Mountain States/Rosen Liab, Corp.,

757 F.3d 481, 483 (5th Cir. 2014). Therefore, Plaintiff EAG is a citizen of Texas. Defendant

Samson Ltd. is a citizen of Colorado. Defendant Samson USA is a citizen of Colorado.




                                                                                              Page | 2
         Case 4:20-cv-03130 Document 1 Filed on 09/08/20 in TXSD Page 3 of 4




         7.     Venue is proper in this Court because this District and Division encompass the

District Court of Harris County, Texas, the forum from which the case has been removed. See

U.S.C. §1441.

         8.     Additionally, the amount in controversy exceeds $75,000. In its Petition, Plaintiff

EAG states that it “has been damaged in an amount no less than $862,500.” Thus, the amount in

controversy is sufficient to establish the diversity jurisdiction of this Court.       See U.S.C.

§1446(c)(2).

         9.     All Defendants who have been properly joined and served join in or consent to the

removal of this case to federal court. 28 U.S.C. § 1446(b)(2)(A).

         10.    This Court has original jurisdiction of this civil action because there is complete

diversity of citizenship between the parties, and the amount in controversy exceeds $75,000. 28

U.S.C. §1332. Consequently, this action is removable to this Court.

         11.    Plaintiff demanded a jury in the state court suit.

         WHEREFORE, Defendants, Samson Oil and Gas Ltd. and Samson Oil and Gas USA Inc.,

submit that this matter is properly removed from the District Court of Harris County, Texas to this

Court.

         Respectfully submitted this 8th day of September, 2020.




                                                                                           Page | 3
      Case 4:20-cv-03130 Document 1 Filed on 09/08/20 in TXSD Page 4 of 4




                                             STEPTOE & JOHNSON PLLC


                                             By: /s/ Jason R. Grill
                                                     Jason R. Grill
                                                     State Bar No.: 24002185
                                                     (S.D. Tex. No. 256935)
                                                     jason.grill@steptoe-johnson.com
                                             1780 Hughes Landing Boulevard, Suite 750
                                             The Woodlands, Texas 77380
                                             281.203.5700
                                             281.203.5701 (facsimile)

                                             Attorney in Charge for Defendants, Samson Oil and
                                             Gas Ltd. and Samson Oil and Gas USA Inc.




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been forwarded
to all parties listed below as indicated on this the 8th day of September, 2020:

       Via E-Mail and First Class Mail
       Patrick D. Devine
       LAW OFFICES OF PATRICK D. DEVINE
       P.O. Box 1229
       Pinehurst, Texas 77362
       pdevine@pdevinelaw.com

       Attorney for Plaintiff, Energy Advisors Group Inc.



                                             /s/ Jason R. Grill
                                             Jason R. Grill




                                                                                           Page | 4
